Citation Nr: 0911554	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-16 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for right and left 
shoulder disorders.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
and left hip disorders.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
and left knee disorders.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active duty in the United States Air Force 
from January 1957 to June 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2005 and 
October 2006, the Board remanded the claims for additional 
development.  


FINDING OF FACT

On March 5, 2009, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
appellant that he wished to withdraw his current claims on 
appeal.   


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal on the issues 
of entitlement to service connection for a neck disorder, and 
right and left shoulder disorders, and whether new and 
material evidence has been received to reopen claims for 
service connection for right and left hip disorders, right 
and left knee disorders, a low back disorder, and headaches, 
the Board does not have jurisdiction to consider the claims.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The Veteran has withdrawn this appeal as to 
the issues of entitlement to service connection for a neck 
disorder, and right and left shoulder disorders, and whether 
new and material evidence has been received to reopen claims 
for service connection for right and left hip disorders, 
right and left knee disorders, a low back disorder, and 
headaches, and, hence, there remains no allegation of error 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
must be dismissed.  

Specifically, in a statement signed by the Veteran, received 
at the Board on March 5, 2009, the Veteran stated that he 
desired to withdraw his appeal.  This statement constitutes a 
written withdrawal of the substantive appeal with regard to 
the issues of entitlement to service connection for a neck 
disorder, and right and left shoulder disorders, and whether 
new and material evidence has been received to reopen claims 
for service connection for right and left hip disorders, 
right and left knee disorders, a low back disorder, and 
headaches.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the claims, and 
they must therefore be dismissed, without prejudice.  38 
U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 
20.204(b), (c).  


ORDER

The appeal as to the claims of entitlement to service 
connection for a neck disorder, and right and left shoulder 
disorders, and whether new and material evidence has been 
received to reopen claims for service connection for right 
and left hip disorders, right and left knee disorders, a low 
back disorder, and headaches, is dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


